﻿ 
 I extend to Mr. Illueca the felicitations and good wishes of Sri Lanka on his election as President of the thirty-eighth session of the General Assembly. It has been my personal pleasure to have known him. His achievements, first as representative of Panama to the United Nations, then as Foreign Minister and now as his country's Vice-President, leave no doubt that this difficult session is in very good hands. The thanks of my delegation are also due to Mr. Hollai of Hungary for the admirable manner in which he conducted the thirty-seventh session as its President. I should also like to associate my delegation with those who have welcomed the State of Saint Christopher and Nevis into the United Nations. When the United Nations was first established over three decades ago the world was recovering from the ravages of the Second World War. There was then an essential unity of purpose in the determination to save succeeding generations from the scourge of war. While the world has, since then, been spared the horrors of another universal war, conflicts nevertheless rage in various parts of the world, and the threat of a global conflagration has never been too distant. In fact, the nuclear aspect has now added a terrifying new dimension to every threat or potential threat to international peace and security. The need for massive economic regeneration was a prime imperative in the immediate aftermath of the Second World War. Three decades later strategies for global economic recovery still languish, unfulfilled, on our agendas and the world continues to remain remote from real economic prosperity. Unfettered national interest, which had been pushed to its arrogant extreme during the Second World War, is today being pursued in a multitude of forms and constitutes a major obstacle in many areas of international co-operation and the search for peaceful solutions. The Charter of the United Nations enshrines at once mankind's noblest collective aspirations and the limits to which the national options of Member States need to be subject if we are to be sensitive to wider concerns. Member States, however powerful or sovereign they may be, cannot be permitted selfishly to pursue narrow sectarian interests if this infringes on the sovereignty and concerns of other nations or runs counter to obligations assumed under the Charter. The Charter must remain the basic framework within which Member States must conduct their relations with other States and with the international community as a whole. The apartheid regime of South Africa continues to cling to its pernicious privileges in cynical contempt of the Charter and all it embodies. The regime's ruthless suppression of the freedom struggle of the majority population has frequently swollen into desperate wars of aggression conducted with impunity against the independent front-line African States of Angola, Botswana, Mozambique, the United Republic of Tanzania, Zambia and Zimbabwe. The regime continues to control neighbouring Namibia, despite decisions of the International Court of Justice and the United Nations which have clearly declared such control to be illegal. Security Council resolution 435 (1978) gave promise of a unique exercise in co-operation involving the peoples of Namibia, the United Nations and even the South African regime, which had sought to force its own unilateral and illegal solution to the Namibian question. However, resolution 435 (1978) and the collective enterprise spelt out in it remain unimplemented, and the Secretary-General's recent visit to South Africa, I am sorry to say, does not offer much new hope. In the Middle East ironies abound. Israel, itself a creature of United Nations fiat, dishonors the Charter of the very Organization which gave it birth. Claiming it is in a state of siege, Israel has arrogated unto itself the right for its armed forces not only to strike deep into the territory of independent Arab States like Syria, Lebanon and Jordan, but also in effect to colonize large areas of these countries. The inalienable national rights of the Palestinian people have been accepted by virtually all Members of the United Nations, and a series of peace plans has accordingly been put forward with a view to reaching some form of negotiated settlement on the basis of the relevant United Nations resolutions and the principles of the Charter. The Arab peace plan adopted at Fez, at the Twelfth Arab Summit Conference,' as well as the Programme of Action of the International Conference on the Question of Palestine, held last month at Geneva, provide blueprints that would guarantee the peace and security of all States in the region, including the Palestinian State. Without the withdrawal of Israeli forces from Palestinian and other occupied Arab territories, peace will remain a stranger to that region, the Middle East. The continued presence of other foreign forces in the northern section of the Republic of Cyprus has been, for that troubled State, the major obstacle to the full exercise of its independence and the preservation of its territorial integrity. Sri Lanka does not in any way condone the fragmentation of a unitary non-aligned State which has been recognized by the United Nations. We call once more for the withdrawal of foreign forces from Cyprus. We support all efforts, particularly those of the Secretary-General and the contact group of non-aligned countries on Cyprus, to find a lasting solution to the question of Cyprus. Sri Lanka's position on Cyprus was stated in the Assembly in November 1978, during the thirty-third session: "... the Government of Sri Lanka does not subscribe to the principle that any State is justified in using its armed forces, however justifiable it may itself believe that to be, in the settlement of international disputes. My delegation considers it utterly deplorable for any State to use its armed forces to interfere in the internal affairs of any neighbouring State, however much compassion and feeling there may be for a fellow ethnic or communal group in that neighbouring State. Such action cannot be justified in any circumstances."  The internal upheavals in two fellow Asian States, both members of the Movement of Non-Aligned Countries—Afghanistan and Kampuchea—have not been completely eased by the introduction of foreign forces. Although the two questions are not identical, Sri Lanka calls for a comprehensive political solution to these two questions on the basis of the withdrawal of foreign forces, strict respect for non-interference in the internal affairs of the two countries and satisfactory guarantees to ensure full respect for their independence, sovereignty and territorial integrity and freedom from foreign interference. In the region of the Indian Ocean, it was the determination of the peoples of the littoral and hinterland States to preserve their independence and to resolve their problems in conditions of peace and tranquility which led in 1971 to the Declaration of the Indian Ocean as a Zone of Peace. The States of the region have called for the co-operation of the great Powers in establishing the peace zone, and we have endeavored within the framework of the Committee on the Indian Ocean to finalize all preparations for convening the Conference on the Indian Ocean early next year at Colombo. This Conference would bring together the Indian Ocean States, the great Powers and other States that are major maritime users of the ocean. We do not expect the establishment of a peace zone overnight; but the Conference at Colombo would be a first step in a bold venture in international co-operation which would benefit not only the States of the region but also the great Powers and, indeed, the world at large. The regional States have achieved a major degree of agreement on seven principles for the implementation of the peace zone. These include arrangements for the non-use of force and the peaceful settlement of disputes among regional States. We were ushered to the threshold of a new era of international co-operation in ocean development with the conclusion, a year ago, of the United Nations Convention on the Law of the Sea. The task before us now is to translate the concepts of that multilateral framework into reality through appropriate programmes for implementation. To many developing countries like my own, the full benefits of the Convention on the Law of the Sea can be reaped only if we are able to develop capabilities for exploiting the oceans and their unbounded resources. This can be done through the advancement of marine affairs capabilities in developing countries, particularly in the field of marine science and technology. Here, too, a co-operative endeavor within the United Nations system could provide a response to those needs through a central co-ordination of information, advice, assistance and services at the global and regional, as well as national, levels. From the deep frontiers of the oceans, man has turned his gaze to the outer reaches of space. We hope that this last frontier of mankind will be used exclusively for peaceful purposes and for the common benefit of all mankind. Sri Lanka supports all initiatives to prevent the militarization of outer space and the extension of the arms race to its reaches. The vast continent of Antarctica has great economic potential and should not become the scene or object of international discord. This area should be used exclusively for peaceful purposes, in the interests of all mankind. Sri Lanka supports the initiative of Malaysia and others to have the General Assembly undertake a comprehensive study on Antarctica with a view to widening international co-operation in the area. It is our hope also that the many initiatives being taken to bring an end to the tragic conflict between Iran and Iraq will bear fruit. For Sri Lanka, which has excellent relations with both these countries, the continuation of the conflict is a matter of very great concern, and we hope that the international community will be able to contribute in some way towards peace between these two countries. The mounting tension in the region of Central America causes us concern. Initiatives for a peaceful settlement by the Contadora Group deserve our every encouragement. I seek your indulgence to make a reference to the recent events in my country which have been publicized in the media and have received the attention of the international community. Let me at the outset say what has been widely acknowledged even by our critics, namely, that Sri Lanka is a parliamentary democracy with over half a century of universal adult franchise, with a multiparty system and with every citizen having his individual and constitutional rights guaranteed and made justifiable in the Constitution. When we speak of the Tamil question in Sri Lanka, a distinction must also be made between the Sri Lanka Tamils who have settled in the north and the relatively more recent Tamil immigrants from India, who were brought to Sri Lanka by the former colonial administration to work on tea and rubber plantations. After independence, the status of that group was resolved through a series of consultations which led to an agreement with our neighbor, India, under which a formula was accepted by which my country would abstain a number of them while a certain number of others were to be repatriated to India. While we do not wish to make pronouncements on the problem of immigrant labor elsewhere, we believe that the arrangement we have reached for absorbing such large numbers from a non-indigenous community into the mainstream of the country's national life has no comparable precedent. As far as language goes, the two main minorities in Sri Lanka—the Tamils and the Muslims—both speak the Tamil language. The identity of the minority communities does not appear merely symbolically on the national flag of Sri Lanka; the Tamil language has deceived a recognition not seen or heard or experienced by Tamil-speaking communities settled in any other country. The Tamil language and the Sinhala language of the Sinhalese majority that constitutes 74 per cent of the population are both national languages. The Tamil language appears on Sri Lanka's stamps, on its currency and in all official publications. The Moslem community and the substantial section of the Tamil people residing in the northwest, the east, the northeast and the south of the country are, as demonstrated in repeated elections, vehemently opposed to separatism or a division of the country. However, alongside the advocacy of separation by the Tamil United Liberation Front, a terrorist group pursuing the same aims employs violence—including arson and damage to public property, armed robbery of Government and private financial institutions and murder of political personalities opposed to its views and of Government law-enforcement officers from the police and the armed services—for the purpose of establishing a separate State. It was against this violent background that on 23 July this same terrorist group ambushed and killed 13 army personnel on patrol and provoked the communal violence that followed during that week. That week's violence, which we see as an aberration in our civil and political life, we condemn without reservation. Certain sections of the foreign media made the unfounded allegation that the Government itself had turned a blind eye or had even condoned this violence. The fact is that during the first three days a section of the armed services was reluctant to open fire and to enforce law and order against the rioters and looters, who claimed that they were avenging the deaths of the 13 men of the armed services. Governments in other parts of the world which have undergone similar experiences know only too well the delicate nature of such situations. In such an environment, when the administration and law-enforcement machinery hangs by a flimsy thread, one wrong move could invite only greater chaos. That President Jayewardene was able to bring such a difficult and delicate situation under control within a week has been barely acknowledged. The media's desire for sensation in similar situations is not unknown, but certain non-governmental organizations, basing themselves on accounts, have sought to put Sri Lanka on trial and have depicted this unfortunate ethnic conflict as one between the Government and the Tamil people. A Government which has taken into custody over 5,000 people suspected of rioting, looting and breaking the law could hardly be accused of condoning or of being a party to this violence. No Government in independent Sri Lanka has tried harder to resolve this problem by accommodating the claims of the minority Tamil community. On the one hand, the Government has been severely criticized by the majority Sinhalese community for the efforts and concessions it has made. On the other hand, the representatives of the Tamil minority proclaim to the outside world that their civil and human rights have been violated, and therefore their answer is a separate State. Perhaps this dissatisfaction of both the majority and the minority communities is in itself evidence that the Government has been both balanced and impartial in its handling of this difficult question. I have taken much time in this narration of the background and events that have brought us to this sorry pass. But 1 cannot leave this forum without stating unreservedly that for the Government and people of Sri Lanka —and among these people I include the overwhelming number of the minorities in our population—the independence, territorial integrity, sovereignty and unity of Sri Lanka are not negotiable. In short, under no circumstances can we or will we accept the division of the country. It was in reaffirmation of this that the Parliament of Sri Lanka adopted a Constitutional amendment which requires of its citizens allegiance to a unitary State. I shall conclude these remarks with the assurance that the Government of Sri Lanka will continue without reservations its efforts to restore communal harmony and to ensure for all its people the rights and guarantees which have been clearly set out in our Constitution. The Charter of the United Nations is the basic framework under which all nations must function. The principles embodied in the Charter are relevant not only to the conduct of inter-State relations but also have a vital bearing on the internal affairs of States as well. The goals to which an individual Government dedicates itself and the manner in which it seeks to ensure for its people conditions conducive to the development of their collective national identity take place within the overall context of international relations. The international environment must therefore be one which provides adequate peace and security so that Governments may be unhindered in articulating the aspirations of their peoples. Therefore a duty lies on each of us to strive for the creation and preservation of such an environment. The Charter is the only international instrument which provides a comprehensive blueprint for the creation of such international conditions. We must therefore rededicate ourselves to the purposes and principles of the Charter, individually as well as collectively.
